DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant's remarks, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1, 3, 5, 8-12, 15, 16, 19, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 9616233 B2) in view of Loeb (US 20060004424 A1) and in further view of Herb (US 20170056643 A1). 	
In regards to claim 1, Shi discloses a stimulation module configured to generate and deliver an electrical stimulus comprising at least two stimulation pulses (Abstract discloses a stimulation module; Col. 1, lines 49-53 discloses electrical pulses are applied, i.e. implying there are at least two pulses) the stimulation module comprising: a plurality of output ports adapted to connect to a plurality of stimulation electrodes (Claim 1 discloses there is a plurality of electrical terminals that can be paired with a plurality of electrodes); a controller, wherein the controller is configured to simultaneously activate any combination of the plurality of output ports and is configured to set any of the plurality of output ports to being either an anode or a cathode (Col 11, lines 5-23 disclose there are stimulation parameters set by a circuit, i.e. controller, that allow for the electrodes to either be activated as anode, cathode, or off); a pulse generator in electrical communication with the controller (Col 11, lines 5-15 disclose the pulse generator is connected to/comprises of the circuit, i.e. controller), wherein the pulse generator comprises: a constant current sink adapted to enable a setting of an intensity of an output current of the stimulation module (Col. 18, lines 10-20 disclose there is a current sink that is used for providing stimulation pulses of a specified and known amperage to or from the electrodes 26), a current intensity digital-to-analog converter adapted to generate voltage for the current sink that is proportional to Col. 2, lines 25-35 disclose the device comprises of a digital-to-analog converter), trigger logic adapted to enable the stimulation module to switch between a plurality of current intensities (Col. 18, lines 20-end discloses a switching element that allows for switching between different currents, i.e. a trigger logic); and a constant voltage source adapted to enable a setting of an intensity of an output voltage of the stimulation module (Col. 18, lines 10-20 disclose the current (or voltage) sources or sinks include constant voltage source). 
Shi does not disclose designating an electrode as a cathode or an anode where this designation can be modified or changed from pulse to pulse nor does Shi disclose the pulse generator comprising a current sense circuit to measure delivered current. 
However, in the same field of endeavor, Loeb does disclose a pulse generator comprising a current sense circuit to measure delivered current (Par. 0038 discloses that FIG. 3 illustrates a current-sensing circuit that can be used to measure the current, and consequently the charge, delivered to the capacitor and to load) for the purpose of effectively measuring the delivered current. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Shi and modified them by having the pulse generator comprise of a current sense circuit to measure delivered current, as taught and suggested by Loeb for the purpose of effectively measuring the delivered current (Par. 0038 of Loeb).
The combined teachings of Shi and Loeb as applied above does not disclose designating an electrode as a cathode or an anode where this designation can be modified or changed from pulse to pulse. 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Shi and Loeb and further modified them by having the controller capable of designating an electrode as a cathode or an anode where this designation can be modified or changed from pulse to pulse, as taught and suggested by Herb, for the purpose of providing biphasic pulses that balance the charge and prevents adverse tissue reactions due to charge buildup (Par. 0050 of Herb). 
In regards to claim 3, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module further comprising an adjustable voltage converter, wherein the adjustable voltage converter is configured to adjust a voltage to raise or lower the output supply voltage (Shi: Claim 1). 
In regards to claim 5, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses of six ports (Shi: Figure 9). Shi does not explicitly disclose there being nine ports. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include nine ports instead of six ports, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would be obvious to 
In regards to claim 8, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module wherein the constant voltage source generates an output voltage using a field-effect transistor (Shi: Col 8, line 54). 
In regards to claim 9, the combined teachings of Shi, Loeb, and Herb as applied to claim 8 above discloses the stimulation module wherein a gate voltage of the field-effect transistor is set by a digital-to-analog converter and wherein the output voltage is proportional to the digital- to-analog converter voltage (Shi: Col. 3, lines 50-55). 
In regards to claim 10, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module wherein the constant current sink comprises two digital-to-analog converters an amplifier configured to control separate phases of the at least two stimulation pulses (Shi: Col. 2, lines 30-35). 
In regards to claim 11, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module wherein the output current is configured to be set by an adjustable voltage converter at an input of an amplifier (Shi: Col. 2, lines 25-35). 
In regards to claim 12, the combined teachings of Shi, Loeb, and Herb as applied to claim 11 above discloses the stimulation module wherein the setting of the output current is adapted to force a voltage across a ground referenced transistor (Shi: Figure 1). 
In regards to claim 15, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module wherein the controller is configured to monitor voltage values on a first side and a second side of a voltage rail (Shi: Col. 19, lines 46-52), Shi: Col 19, lines 52-60) and wherein the controller is configured to output a measurement of a delivered pulse based upon the monitored voltage values and the monitored current value (Shi: Col. 20, lines 16-45). 
In regards to claim 16, the combined teachings of Shi, Loeb, and Herb as applied to claim 15 above discloses the stimulation module wherein the controller is adapted to use the monitored voltage values and the monitored current value to compute an impedance value (Shi: Col. 14, lines 26-42 wherein the system is measuring impedance based on “electrical parameters” which would include voltage and current). 
In regards to claim 19, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module wherein one of the at least two stimulation pulse is polyphasic (Shi: Col. 11, lines 24-37). 
In regards to claim 21, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module wherein the controller is configured to modulate at least one of a plurality of stimulation parameters of the at least two stimulation pulse (Shi: Col. 20, lines 25-30). 
5.	Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  Drew (US 20060264777 A1). 
	In regards to claim 2, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module except for the stimulation module further comprising an impedance circuit comprising an impedance voltage generator, an impedance pulse generator, and an impedance sense circuit, wherein the impedance circuit is configured to measure impedance of the plurality of stimulation electrodes. 
Figure 2, element 37) comprising an impedance voltage generator (implied by paragraph 0040) an impedance pulse generator (Figure 2, element 34), and an impedance sense circuit (Figure 2, element 37), wherein the impedance circuit is configured to measure impedance of the plurality of stimulation electrodes (Paragraph 0039).
	It would have been prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and further modify them with the teachings of Drew by having a stimulation module with an impedance circuit comprising an impedance voltage generator, an impedance pulse generator, and an impedance sense circuit, wherein the impedance circuit is configured to measure impedance of the plurality of stimulation electrodes in order to monitor electrode/lead integrity thus promoting patient safety (Paragraph 0039 of Drew). 
	In regards to claim 22, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module of claim 1 except for the stimulation module further comprising an impedance circuit configured to measure an impedance of the plurality of stimulation electrodes based upon a plurality of pulses, wherein the plurality of pulses is a generated by combination of one of the plurality of output ports being configured as an anode and remaining ones of the plurality of output ports being configured as cathodes. 
On the other hand, Drew teaches of an impedance circuit (Element 37) configured to measure an impedance of the plurality of stimulation electrodes based upon a plurality of pulses (Paragraph 0040) wherein the plurality of pulses is generated by combination of one of the plurality of output ports being configured as an anode (Paragraph 0038) and remaining ones of the plurality of output ports being configured as cathodes (Abstract, see also Figure 2). Based on the modified teachings of Weiqian Shi and the teachings of Drew, it would be prima facie Paragraph 0039 of Drew).
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  O’Brien (US 20100004949A1).
The combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses a stimulation device having a user interface or computer (Shi: Col. 1, lines 53-62). However, the combined teachings do not teach of an intraoperative neurophysiological monitoring (IONM) system and wherein the controller comprises an IONM software engine adapted to execute in the computing device. 
On the other hand, in the same field of endeavor, O’Brien teaches of an intraoperative neurophysiological monitoring (IONM) system and wherein the controller comprises an IONM software engine adapted to execute in the computing device (Paragraph 0058). 
It would have been prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and further modify them with the teachings of O’Brien by having an intraoperative neurophysiological monitoring (IONM) system and wherein the controller comprises an IONM software engine adapted to execute in the computing device in order to allow early warning and avoidance of injury to nervous system structures (Paragraph 0058 of O’Brien).
7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  Parramon (US 20070097719 A1) and Nelson (US 20100049188 A1). 
In regards to claim 6, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 discloses the stimulation module further comprising an adjustable voltage converter (See claim 3 rejection). However, the combined teachings do not disclose the stimulation module wherein the adjustable voltage converter is a DC to DC voltage converter and capable of converting a voltage in a range of 200 to 1200 volts.
	On the other hand, in the same field of endeavor, Parramon teaches of the adjustable voltage converter being a DC to DC voltage converter (Paragraph 005). 
	It would have been prima facie obvious to take the modified teachings of Weiqian Shi and further modify them with the teachings of Parramon by having a stimulation module that has a voltage converter that is a DC to DC converter in order to provide accurate compliance voltages (Paragraph 007). 
	However, the combined teachings of Shi, Loeb, Herb, and Parramon as applied above does not teach of the DC to DC converter being capable of converting a voltage in a range of 200 to 1200 volts. 
	On the other hand, in the same field of endeavor, Nelson teaches of a DC to DC converter is configured to convert a voltage in the range of 200 to 1200 volts (Paragraph 0187). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, and before the effective filing date of the invention, to combine the modified teachings of Shi with the teachings of Nelson by having a DC to DC converter that is capable of converting voltage in the range of 200-1200 Volts in order to deliver a current without a current spike due to impedance changes (Paragraph 0187) since it has been held that the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. 
In regards to claim 7, the combined teachings of Shi, Loeb, Herb, Parramon, and Nelson as applied to claim 6 discloses the stimulation module wherein there is an adjustable voltage converter comprising a digital-to-analog converter (Parramon: element 20) and wherein the digital-to-analog converter is configured to vary a voltage in a feedback loop of the DC-DC voltage converter (Parramon: element 22) thereby causing a DC-DC controller (Parramon: element 22) to adjust a switching duty cycle to raise or lower the output supply voltage (Parramon: element 18 see also Figure 1). 
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  Kameny (4062365). 
	The combined teachings of Shi, Loeb, and Herb as applied to claim 1 discloses the stimulation module except for wherein the pulse generator comprises a field-effect transistor and an amplifier, wherein the pulse generator is adapted to limit and sense an impedance current. 
	On the other hand, in the same field of endeavor, Kameny does teach of a pulse generator (element 12) comprises a field-effect transistor and an amplifier (element 14), and wherein the pulse generator is adapted to limit and sense an impedance current (Abstract).
	It would have been prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and combine them with the teachings of Kameny by having a stimulation module wherein a pulse generator comprises a field-effect transistor and an amplifier, wherein the pulse generator is adapted to limit and sense an impedance current in order to provide the benefit of improved energy efficiency (Abstract).
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  Irsigler (US 20150380511 A1). 
	The combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module except for wherein the plurality of output ports is configured to be controlled by a gate drive optocoupler and an H-Bridge transformer driver.
	However, in the same field of endeavor, Irsigler teaches of output ports that is configured to be controlled by a gate drive optocoupler and an H-Bridge transformer driver (Paragraph 004). 
	It would have been prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and combine them with the teachings of Irsigler by having a stimulation module that has output ports configured to be controlled by a gate drive optocoupler and H-Bridge transformer drive in order to have components with high dielectric strength that can withstand failure of their insulating properties (Paragraph 004).
10.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  Edwards (US 20170231508 A1). 
	In regards to claim 17, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 discloses the stimulation module of claim 1 except for wherein the stimulation module is configured to be in time synchronization with a plurality of facilitation stimulators and a plurality of recording electrodes and wherein the plurality of facilitation stimulators and the plurality of recording electrodes are in data communication with a computing device of an intraoperative neurophysiological monitoring (IONM) system. 
Abstract and Paragraph 0093) with a plurality of facilitation stimulators a plurality of recording electrodes and wherein the plurality of facilitation stimulators and the plurality of recording electrodes are in data communication with a computing device of an intraoperative neurophysiological monitoring (IONM) system (Abstract). 
	It would have been prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and combine them with the teachings of Edwards by having a stimulation module configured to be in time synchronization with a plurality of facilitation stimulators and a plurality of recording electrodes and wherein the plurality of facilitation stimulators and the plurality of recording electrodes are in data communication with a computing device of an intraoperative neurophysiological monitoring (IONM) system in order to operate in real time (Paragraph 005 of Edwards). 
	In regards to claim 18, the combined teachings of Shi, Loeb, Herb, and Edwards as applied to claim 17 above discloses the stimulation module further comprising a digital timing signal and wherein the time synchronization is achieved using the digital timing signal and coordination of a timestamp by the computing device (Paragraph 0093 of Edwards). 
11.	Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  Nelson (US 20100049188 A1). 
In regards to claim 20, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module of claim 1 except for wherein the stimulation module is configured to generate the at least two stimulation pulses having a voltage in a range 
However, in the same field of endeavor, Nelson discloses stimulation pulses having a voltage output between 0 to 1000 Volts and a current in a range of 0 to 1.5 Amps as any combination of single pulses or pulse trains (Paragraph 0187).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, and before the effective filing date of the invention, to combine the modified teachings of Weiqian Shi with the teachings of Nelson by having a stimulation pulse that has a voltage output in a range of 0-1000 Volts and a current in a range 0-1.5 Amps  in order to deliver a current without a current spike due to impedance changes (Paragraph 0187) since it has been held that the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. 
In regards to claim 23, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above discloses the stimulation module that operates in constant voltage and constant current modes (Shi: Col. 18, lines 10-20). However, the combined teachings do not disclose that the output current is limited in the constant voltage mode. 
On the other hand, in the same field of endeavor , Nelson discloses the adjustability of compliance voltages as a matter of user preference wherein a compliance voltage of 200V provides the benefit to deliver current without a current spike due to impedance changes (Paragraph 0187). 
It would be prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and combine them with the teachings of Nelson to illustrate Paragraph 0187 of Nelson).  
In regards to claim 24, the combined teachings of Shi, Loeb, and Herb as applied to claim 1 discloses a stimulation module that operates in constant voltage and constant current modes (Shi: Col. 18, lines 10-20). However, the combined teachings do not disclose that the output voltage is limited in the constant current mode. 
On the other hand, in the same field of endeavor, Nelson discloses the adjustability of compliance voltages as a matter of user preference wherein a compliance voltage of 200V provides the benefit to deliver current without a current spike due to impedance changes (Paragraph 0187). 
It would be prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and combine them with the teachings of Nelson to illustrate an embodiment that limits current spikes due to impedance changes. This elimination of current spikes means a limited voltage which would so happen to maintain current at a constant level (Paragraph 0187 of Nelson).  
12.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shi, Loeb, and Herb as applied to claim 1 above, and further in view of  Hargrove (US 20160339241 A1). 
	The combined teachings of Shi, Loeb, and Herb discloses a stimulation module of claim 1 except for wherein it further comprises of first and second safety circuits. 
	However, in the same field of endeavor, Hargrove does teach of an embodiment comprising a first and second safety circuit (Paragraph 0136). 
Paragraph 0136 of Hargrove). 
13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weiqian Shi, Loeb and Herb as applied to claim 1 above, and further in view of  Cinbis (US 20130027186 A1). 
	The combined teachings of Shi, Loeb, and Herb as applied to claim 1 disclose a stimulation module of claim 1 except for wherein it is configured to be powered down if communication is lost between the stimulation module and a computing device of an intraoperative neurophysiological monitoring (IONM) system. 
	However, in the same field of endeavor, Cinbis does teach of the stimulation module is configured to be powered down if communication is lost between the stimulation module and a computing device of an intraoperative neurophysiological monitoring (IONM) system (Paragraph 0019). 
	It would have been prima facie obvious to one having ordinary skill in the art to take the modified teachings of Weiqian Shi and combine them with the teachings of Cinbis by having a stimulation module is configured to be powered down if communication is lost between the stimulation module and a computing device of an intraoperative neurophysiological monitoring (IONM) system in order to save power (Paragraph 0036 of Cinbis).  	
Conclusion
Patent owner’s amendment filed 01/04/2021 necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
A shortened statutory period for response to this action is set to expire 3 months from the mailing date of this action.
Extensions of time under 37 CFR 1.136(a) do not apply in reexamination proceedings. The provisions of 37 CFR 1.136 apply only to “an applicant” and not to parties in a reexamination proceeding. Further, in 35 U.S.C. 305 and in 37 CFR 1.550(a), it is required that reexamination proceedings “will be conducted with special dispatch within the Office.” 
Extensions of time in reexamination proceedings are provided for in 37 CFR 1.550(c). A request for extension of time must specify the requested period of extension and it must be accompanied by the petition fee set forth in 37 CFR 1.17(g). Any request for an extension in a third party requested ex parte reexamination must be filed on or before the day on which action by the patent owner is due, and the mere filing of a request will not effect any extension of time. A request for an extension of time in a third party requested ex parte reexamination will be granted only for sufficient cause, and for a reasonable time specified.  Any request for extension in a patent owner requested ex parte reexamination (including reexamination ordered under 35 U.S.C. 257) for up to two months from the time period set in the Office action must be filed no later than two months from the expiration of the time period set in the Office action.  A request for an extension in a patent owner requested ex parte reexamination for more than two months from the time period set in the Office action must be filed on or before the day on which action by the patent owner is due, and the mere filing of a request for an 
The filing of a timely first response to this final rejection will be construed as including a request to extend the shortened statutory period for an additional two months. In no event, however, will the statutory period for response expire later than SIX MONTHS from the mailing date of the final action. See MPEP § 2265.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792
02/24/2021                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792